Citation Nr: 1105536	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 
2001, for the establishment of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
PTSD prior to January 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1958 to July 1980.  
Among his awards and decorations, he is the recipient of the 
Bronze Star Medal and the Combat Infantry Badge.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  However, in this case, although TDIU has been raised 
expressly by the Veteran himself, his claim for TDIU was 
separately adjudicated by the RO in a November 1997 rating 
decision and, following a more recent claim for TDIU, in an 
October 2008 rating decision.  Accordingly, the Board finds that 
the requirements of Rice have been met, and no further 
consideration of TDIU is warranted by the Board at this time.

The Board notes that, in an August 2010 statement, the Veteran's 
accredited representative contended that there was clear and 
unmistakable error in the November 1997 rating decision that 
determined that denied the Veteran's petition to reopen his claim 
for service connection for PTSD.  However, as will be discussed 
below, the Board finds that this decision was timely appealed and 
therefore did not become final until the Veteran's claim for PTSD 
was granted in February 2007.  As the Veteran's earlier effective 
claim is being granted to August 13, 1997, his claim for CUE in 
the November 1997 rating decision as the basis of establishing an 
earlier effective date for PTSD is therefore moot.  





FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for PTSD, which was denied in a final May 1983 rating 
decision. 

2.  On August 13, 1997, the Veteran filed a claim to reopen, 
which was denied by the RO in a November 1997 rating decision.  
The Veteran filed a timely notice of disagreement with the 
November 1997 rating decision and perfected his appeal in a 
timely manner following a statement of the case, thus precluding 
the finality of the November 1997 rating decision. 

3.  The Veteran filed a timely notice of disagreement with the 
effective date assigned in the February 2007 rating decision that 
granted service connection for PTSD.

4.  Prior to January 30, 2008, the Veteran's PTSD has been 
reflective of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood due to such symptoms as 
intermittently illogical speech that is obscure or irrelevant, 
near-continuous panic or depression, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

5.  Prior to January 30, 2008, the Veteran's PTSD symptoms do not 
more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 13, 1997, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400 (2010).

2.  Prior to January 30, 2008, the criteria for an initial rating 
of 70 percent, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of two letters 
sent to the Veteran in July 2007 that informed him of what 
evidence was required to substantiate his claim for an earlier 
effective date and for an increased rating.  In addition, he was 
advised of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in July 2007, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.   

In any event, with regard to the Veteran's claim for an increased 
rating, his claim arises from his disagreement with the initial 
evaluation following the grant of service connection for PTSD.  
The Federal Circuit and the U.S. Court of Appeals for Veterans 
Claims have held that, once service connection is granted, the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA with regard to this issue.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, service treatment records, 
VA outpatient treatment records, and Social Security 
Administration records have been obtained and associated with the 
claims file.  In addition, the Veteran submitted internet 
research, periodical articles, private medical evidence, and 
statements on his behalf.  

Moreover, there is no reasonable possibility that another VA 
examination or medical opinion would aid in substantiating either 
of the Veteran's claims.  With respect to his claim for an 
earlier effective date, because Veteran seeks an earlier 
effective date for the grant of service connection for PTSD, a 
current VA examination would not provide relevant evidence 
regarding when VA received his claim to reopen service connection 
for PTSD or whether the last final decision became final.  
Moreover, with respect to his claim for an increased rating, 
because, the Veteran has been in receipt of a 100 percent rating 
since January 30, 2008, the only period of time in question is 
that prior to January 30, 2008.  He was provided with a VA 
psychological examinations in September 1997, December 2000, and 
January 2003, and there are a number of private psychological 
evaluations of record that are adequate to determine the severity 
of his PTSD during the applicable time period.  Therefore, a 
retroactive medical opinion is not necessary in this instance.  

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and 
evidence have been obtained in order to make adequate 
determination as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  

Any communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155 
(2010).  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits where 
a formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2010).  "Application" is not defined in the 
statute; however, regulations consider "claim" and 
"application" as equivalent and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).  The U.S. Federal Circuit Court of 
Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans benefits, a claim, whether formal 
or informal, must be in writing in order to be considered a 
"claim" or "application" for benefits.  The Court also pointed 
out that all that was required was that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department" and "identify the 
benefits sought."

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran seeks an effective date earlier than 
February 7, 2001, for a grant of service connection for PTSD.  As 
stated above, the law and regulations provide that the effective 
date of an award based on a reopened claim for disability 
benefits, as is the case here, shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r) (2010) (emphasis added).  In this case, the 
evidence is clear that the Veteran filed a claim for entitlement 
to service connection for PTSD which was denied in a final, 
unappealed May 1983 rating decision.  

On August 13, 1997, the Veteran filed a claim to reopen, which 
was denied by the RO in a November 1997 rating decision.  The 
Veteran filed a timely notice of disagreement, and a statement of 
the case was sent to him in February 1998.  In September 1998, 
the Veteran submitted an informal appeal indicating that he 
wanted a "disability appeal review."  Although this substantive 
appeal was received more than 60 days following the February 1998 
statement of the case, it was received within one year from the 
time he received notice of the November 1997 rating decision.  As 
such, he had until November 1998 to file a substantive appeal, 
and his September 1998 statement, therefore, constituted a timely 
and valid appeal.  As the Veteran took the steps necessary to 
perfect his appeal in a timely manner, the finality of the 
November 1997 rating decision is precluded.  Thus, the Board 
finds that his August 13, 1997 claim to reopen remained pending 
until service connection for PTSD was finally granted, following 
the Board's November 2006 decision reopening and granting his 
claim, in a February 2007 rating decision.  

The phrase "date entitlement arose", as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"...pursuant to any Act or administrative issue," appears in the 
statute, but does not appear in the regulation. The Board infers 
from these facts that the phrase "date entitlement arose" as used 
in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any 
Act or administrative issue,".  Thus, regardless of the fact that 
there was ample evidence in 1997 that the Veteran suffered from a 
psychiatric disorder related to his combat experiences, the Board 
need not consider the date that a physician offered a favorable 
diagnosis or medical nexus opinion to be the date that 
entitlement arose.  This conclusion is borne out in Lalonde v. 
West, 12 Vet. App. 377 (1999), where the Court stressed that the 
effective date for an award of service connection is not based on 
the earliest medical evidence demonstrating a causal connection, 
but on the date of the claim for service connection.  In this 
case, the "date entitlement arose" refers to the date of 
enactment of current 38 U.S.C.A. § 1110, which authorizes 
compensation for any service-connected disability.

The Board emphasizes that the actual date that entitlement arose 
is of no issue in the present case, as even assuming that 
entitlement to PTSD arose at an earlier time, the law mandates 
that the effective date shall be the later of the date 
entitlement arose or the date his claim to reopen was received.  
38 C.F.R. § 3.400(r) (2010).  Thus, because the Veteran's claim 
to reopen was received on August 13, 1997, the effective date of 
the grant of service connection cannot precede this date as a 
matter of law. 

In conclusion, the Board finds that the Veteran is entitled to an 
effective date of August 13, 1997, but no earlier, for the grant 
of service connection for PTSD.  To this extent, his appeal is 
granted.  

Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his PTSD. As such, the 
claims require consideration of the entire time period involved 
and contemplation of staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran contends that his PTSD is of such 
severity so as to warrant a disability rating in excess of 10 
percent prior to January 30, 2008.  A 30 percent rating is 
indicative of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for even greater occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the 
Mauerhan case, the court rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule governing 
ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, 
distinctive PTSD symptoms in the DSM-IV are used to diagnosis 
PTSD rather than evaluate the degree of disability resulting from 
the condition.  Although certain symptoms must be present in 
order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms but their effects that 
determines the level of impairment.  Id.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms more nearly approximate 
the rating criteria for a 70 percent evaluation prior to January 
30, 2008.  In this regard, there is ample evidence demonstrating 
that he had occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood.  In this regard, the Veteran reported 
that he had problems concentrating, he was depressed, he 
experienced frequent outbursts of anger, and that he experienced 
nervousness that prevented him from being able to work throughout 
the applicable time period.  

These contentions are supported by December 2000 and January 2003 
VA examination reports, which noted that the Veteran resigned 
from work in 1996 as a result of his nerves.  Moreover, a June 
2001 letter from the Veteran's private physician indicated that 
the Veteran was not capable of reporting for employment on a 
regular basis and that his major depression, which had improved 
in severity from severe to moderate, was still present.  In 
addition, in the December 2000 VA treatment report, the examiner 
noted that the Veteran exhibited a flight of ideas and had to 
refocus him throughout an interview.  It was also noted that he 
was on his fourth marriage, having been divorced three times.  
Moreover, his speech was noted as rapid and paranoid in a May 
2001 VA treatment report and as rapid and pressured, with 
looseness of associations and a disrupted continuity of thought, 
in the January 2003 VA examination report.  Subsequently, in June 
2003, his private physician again wrote to VA explaining that the 
fundamental dynamics of his PTSD had not changed since his 
initial assessment in 1997 and that, although he had made 
significant strides in developing relationships with his children 
and grandchildren, he was still in "no way capable of showing up 
for and performing work on a regularly scheduled basis."  

As the Veteran has demonstrated symptoms of intermittently 
illogical speech that is obscure or irrelevant, near-continuous 
panic or depression, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships prior to January 30, 2008, the Board 
finds that his disability picture is more nearly approximate to 
the symptomatology represented by a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood.

As stated above, in order to be entitled to the next-higher 100 
percent rating, the evidence must show total occupational and 
social impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

Here, however, the Board finds that the Veteran's symptoms do not 
more nearly approximate the criteria for the next-higher 100 
percent evaluation.  In this regard, the Board notes that the 
claims file is without complaints of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
to self or others, or memory loss of names of close relatives, 
own occupation, or self.  Moreover, while there was impairment in 
thought process-for example, the impairment was identified as 
looseness of associations, disruption of continuity of thought 
process, illogical and consistently tangential rambling, and 
"not goal directed or relevant most of the time" in a January 
2003 VA examination-it was expressly noted that "[t]here were 
no delusions or hallucinations elicited" and that he cooked and 
cleaned, tutored his two younger children, was considered 
competent to manage financial matters in his own best interest.  
He consistently denied homicidal and suicidal ideation in all 
three VA examinations, thus indicating that he was not a 
persistent danger to himself or others, and was orientated as to 
place and time.  In addition, although he has not worked since 
1996, the fact that the Veteran's private examiner in June 2001 
and June 2003 explained that he was improving in "coping" as 
well as in developing familial relationships, this evidence 
weighs against a finding of total occupational and social 
impairment.  

Moreover, the Veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50 in a September 1997 VA examination, 
as well as scores of 55 on several occasions during the appeal 
period proceeding the January 30, 2008, VA examination date, at 
which time a GAF score of 48 was assigned.   The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to DSM-IV, a GAF score from 51 to 60 indicates 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  A GAF Scale 
score of 41 to 50, however, indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Id.  Thus, to the extent that his GAF scores were rated as above 
50 for prior to January 30, 2008, this is indicative of more 
moderate symptomatology.   Further, even considering the GAF 
score of 50 and the lowest GAF score assigned on January 30, 
2008, of 48, these scores are indicative of "serious," but not 
total, occupational and social impairment.   

Due to the absence of more serious symptomatology suggesting 
total social and occupational impairment, and notwithstanding the 
noted disruptions of his thought process and loose associations, 
the Board finds that the Veteran's symptoms do not demonstrate a 
disability picture more nearly approximating an 100 percent 
evaluation prior to January 30, 2008, under Diagnostic Code 9411, 
especially in consideration of his GAF scores, most in the mid-
50s.  Instead, the overall disability picture is more suggestive 
of a 70 percent rating.  This evaluation is further supported by 
the two statements submitted by his private examiner who 
indicated that, despite his persistent PTSD symptoms, he 
demonstrated improvements in coping with his disability and with 
developing familial relationships.  Hence, total social 
impairment was not demonstrated.

In consideration of the above, the Board finds that Veteran's 
symptoms more nearly approximate the rating criteria for a 70 
percent rating, but no higher, for PTSD prior to January 30, 
2008.  As such, his appeal is granted to this extent.  The Board 
has further considered his symptoms throughout the pertinent 
period on appeal and finds that the assignment of different 
ratings for different periods of time is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is more severe than 
currently characterized.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
Therefore, the Board finds that the medical findings and reported 
symptoms that generally correspond to the criteria under which 
the service-connected disability is evaluated to be the most 
probative assessment of the severity of his PTSD.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's PTSD.  In fact, during the January 2008 
VA examination, he expressly denied any history of 
hospitalizations.  Further, the record weighs against a finding 
of occupational impairment or average industrial impairment that 
is in excess of that contemplated by the assigned rating 
criteria.  In evaluating his occupational impairment, the Board 
finds the rating criteria for psychiatric disorders such as PTSD 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is adequately contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.


Consequently, the Board finds that referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for his 
disability under 38 C.F.R. § 3.321 is not warranted.


ORDER

An earlier effective date of August 13, 1997, for the 
establishment of service connection for PTSD is granted.

Prior to January 30, 2008, a disability rating of 70 percent, but 
no higher, for PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


